124 S.E.2d 364 (1962)
256 N.C. 490
Bernard BALINT
v.
Elbert M. GRAYSON.
Helen BALINT
v.
Elbert M. GRAYSON.
No. 173.
Supreme Court of North Carolina.
March 7, 1962.
Ellis, Godwin & Hooper, Jacksonville, for plaintiffs.
Joseph C. Olschner, Jacksonville, for defendant.
PER CURIAM.
Defendant makes seven assignments of error. They do not conform to the rules of this Court.
The following two assignments are typical:
"ASSIGNMENT # 1: The Court erred in allowing plaintiff's counsel to ask leading questions."
"ASSIGNMENT # 3: The Court erred in allowing plaintiffs to erroneously prove damages to the car."
It will be noted that the exceptions relied upon are not grouped in the assignments *365 of error, and the assignments do not refer to the exceptions upon which they are based.
"While the form of the assignments of error must depend largely upon the circumstances of each case, they should clearly present the error relied upon without the necessity of going beyond the assignment itself to learn what the question is. The assignment of error should indicate the page of the record where the exception is to be found." 1 Strong: N.C.Index, Appeal and Error, s. 19, p. 90.
"The function of the assignment of errors is to group and bring forward such of the exceptions previously noted as the appellant desires to preserve and present to the Court. * * *" ibid.
Where appellant's exceptions are not grouped as required by the Rules of Practice in the Supreme Court, Rules 19 (3) and 21, 254 N.C. 797, 803, they may not be considered. Ellis v. Atlantic Coast Line R. Co., 241 N.C. 747, 86 S.E.2d 406. The rules of practice in this Court are mandatory. Pamlico County v. Davis, 249 N.C. 648, 107 S.E.2d 306. An exception which is not assigned as error is deemed abandoned. Rose v. Bank of Wadesboro, 217 N.C. 600, 9 S.E.2d 2. An assignment of error must disclose the question sought to be presented without the necessity of going beyond the assignment itself. Lowie & Co. v. Atkins, 245 N.C. 98, 95 S.E.2d 271.
An appeal to the Supreme Court is itself an exception to the judgment or to any other matter of law appearing on the face of the record. The record, in the sense here used, refers to the essential parts of the record, such as the pleadings, verdict and judgment. Lowie & Co. v. Atkins, supra.
In the instant case the verdict supports the judgment.
No error.
WINBORNE, C. J., not sitting.